Citation Nr: 1115044	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1  Entitlement to service connection for residuals of exposure to ionizing radiation.  

2.  Entitlement to service connection for a right shoulder disability to include a shell fragment wound.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a cardiovascular disability to include hypertension to include as due to herbicide exposure.  

6.  Entitlement to service connection for deep venous thrombosis (DVT) of the legs to include as secondary to service-connected right knee disorder.  

7.  Entitlement to service connection for an atrophied testicle/loss of use of a creative organ to include as due to herbicide exposure.  

8.  Entitlement to service connection for a kidney disability to include as due to herbicide exposure.  

9.  Entitlement to service connection for skin cancer of the head area, including the ears and scalp, to include as due to herbicide exposure.

10.  Entitlement to service connection for a psychiatric disability.

11.  Entitlement to an increased rating  for residuals of injury to the right knee with internal derangement and degenerative joint disease, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to August 1968 with service in Vietnam from August 5, 1967 to July 30, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 2009, the Veteran and his spouse testified at a Travel Board hearing before the undersigned at the Las Vegas, Nevada RO.  

The issue of service connection for malaria has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Issues numbered 2 through 11 listed on the front page of this decision are addressed in the REMAND portion of the decision below and  are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not exposed to ionizing radiation during active service.


CONCLUSION OF LAW

Service connection for residuals of exposure to ionizing radiation is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a February 2009 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


Service Connection for Residuals of Ionizing Radiation Exposure

The Veteran contends that he was exposed to ionizing radiation in Vietnam.  He asserts that this is his belief because he was fertile before he went to Vietnam and was infertile when he returned.  The Veteran has also claimed service connection for an atrophied testicle/loss of use of a creative organ on a direct basis and also as due to herbicide exposure, which was a separately adjudicated issue and subject to the Remand portion of this decision.  

In support of his claim, the Veteran submitted an information article on radiation and Agent Orange which was obtained from the website www.va.gov.  This article discussed radiation-related diseases, radiation-exposed areas, presumptive service connection, and how to obtained VA benefits.  This article does not advance that ionizing radiation was present in Vietnam, infertility, or the specifics of the Veteran's individual case.  Thus, the Board accepts the information contained in this article, but it does not support the Veteran's claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).

There are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The Veteran asserts that he has infertility due to his claimed radiation exposure, not a cancer.

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).

Infertility is not a "radiogenic diseases."

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).  

The Veteran did not serve in any capacity listed in this section.  He was not a "radiation-exposed veteran."

In sum, the claimed infertility is not a cancer; it is not any of the diseases recognized by VA to "radiogenic diseases"; and, significantly, it is not the result of exposure to ionizing radiation during active service as the Veteran is not a "radiation-exposed veteran" in that he did not have service which included participation in a radiation-risk activity nor has Vietnam been recognized as a site where there was a radiation-risk activity.  

Accordingly, service connection for residuals of exposure to ionizing radiation is not warranted.


ORDER

Service connection for residuals of exposure to ionizing radiation is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran maintains that he served in combat.  Where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The DD Form 214 and service records reflect that the Veteran served in the Battery B 6th Howitzer Battalion, 15 Artillery.  One of his duties was as an ammunition handler.  In addition, the Veteran testified that he served in the 1st Infantry, 1st Division, 16th Artillery.  He maintains that he sustained incoming enemy/mortar fire with his unit.  In light of the Veteran's contentions, the Board finds that an attempt should be made if the Veteran had combat service with his first unit and it should be determined if he served with the 1st Infantry, 1st Division, 16th Artillery, and if so, if he had combat service with that unit.  In addition, an attempt should also be made to verify if the Veteran's unit(s) sustained enemy/mortar fire through the appropriate channels, to include the U.S. Armed Services Center for Research of Unit Records (CRUR) (Note: CURR is now called the U. S. Army and Joint Services Records Research Center (JSRRC), should be made.  JSRRC should be provided with all pertinent information, to include copies of personnel records and units of assignment.

At his hearing, the Veteran testified that he has received treatment at the Spine Center.  He also referred to prior medical treatment by Dr. Ron Ryan.  The record also reflects that the Veteran has been seen by Robert Goodman, D.C., of Boulder City Nevada for his spine, and by Michael J. Esposito, M.D., for his right foot.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

The Veteran also presented testimony, which was supported by his wife, in which they contended that his claimed service connection disabilities are etiologically related to service.  He asserted that he sustained a gunshot wound to the right shoulder during combat which was treated in the field and not documented.  He reported that he fell off a truck and injured his back, right foot, and also his right shoulder.  He asserted that he has been on medication for cardiovascular disability since the initial post-service year.  He also contended that he has had DVT and that his legs were "messed up" since his return from Vietnam.  It was also indicated that the Veteran had an atrophied testicle upon his return from service.  Further, the Veteran related that he had constant problems with urination to include frequent urination due to kidney dysfunction.  The Veteran also stated that he has sun exposure in Vietnam which resulted in skin cancer of the head area, including the ears and scalp.  Finally, it was argued that the Veteran had a psychiatric disability due to his inservice experiences, including his combat stressors of being exposed to enemy/mortar fire..

The Veteran is competent to report his symptoms and observations such as presented above.  The United States Court of Appeals for Veterans Claims ("the Court")  has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In this case, the Veteran has post-service diagnoses of the claimed disabilities.  However, the Veteran is not competent to provide evidence as to more complex medical questions such as the claimed relationship of current disabilities to service since post-service diagnoses were made many years post-service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran should be afforded a VA examination to make this assessment.  

The Veteran also testified that his service-connected right knee constantly dislocates.  A review of the VA examinations in this case, conducted in 2005, show that there was no dislocation or subluxation.  As such, a new VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made if the Veteran had combat service with the Battery B 6th Howitzer Battalion, 15 Artillery, and it should be determined if the Veteran served with the 1st Infantry, 1st Division, 16th Artillery, and if so, if he had combat service with that unit.  In addition, an attempt should also be made to verify if the Veteran's unit(s) sustained enemy/mortar fire through the appropriate channels, to include the U.S. Armed Services Center for Research of Unit Records (CRUR) (Note: CURR is now called the U. S. Army and Joint Services Records Research Center (JSRRC), should be made.  JSRRC should be provided with all pertinent information, to include copies of personnel records and units of assignment.

2.  After securing the appropriate medical release and the full names and addresses, obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Spine Center; Dr. Ron Ryan; Robert Goodman, D.C., of Boulder City Nevada; and Michael J. Esposito, M.D.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any current disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should make note if record reflects, per Paragraph #1 above, if the Veteran had combat service.  If so, the absence of documentation in the service treatment records of claimed disabilities should not negatively impact the opinion provided.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that:

A.  Any current right shoulder disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should specifically indicate if there are residuals of a prior shell fragment wound.

B.  Any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the March 23, 1967 complaint of back pain and the Report of Medical History Report at separation of back trouble.  

C.  Any current right foot disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the Report of Medical History Report at separation of foot trouble.  

D.  Any current cardiovascular disability to include hypertension disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  The examiner should specifically indicate if there were any manifestations in the initial post-service year.

E.  Any current DVT had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DVT is proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DVT is permanently aggravated by the Veteran's service-connected right knee disability.  

F.  Any current testicle disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  

G.  Any current kidney disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  

H.  Any current skin cancer disability of the head area, including the ears and scalp, had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  The examiner should also indicate if the Veteran had skin cancer manifest in the initial post-service year.  The examiner should opine as to whether sun exposure in Vietnam is etiologically related to any pos-service diagnosis of skin cancer or actinic keratosis.  

I.  The Veteran currently has PTSD under DSM IV.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, if the examiner notes the presence of any coexistent psychiatric disability, to include a depressive disorder, an opinion should be provided as to whether such psychiatric disability is more likely than not, less likely than not, or at least as likely as not related to service.  If the Veteran has a psychosis, the examiner should opine if it was manifest in the initial post-service year.  

Also, the examiner should perform a full examination of the service-connected right knee.  X-rays should also be taken.  The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should specifically indicate if the Veteran has recurrent subluxation, as he asserts, or instability and, if so, if it is slight, moderate or severe.  The examiner should, in accordance with DeLuca, supra, indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  The examiner should indicate if the Veteran has ankylosis of the knee.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


